Title: William Smith Shaw to Abigail Adams, 10 April 1800
From: Shaw, William Smith
To: Adams, Abigail


				
					Madam—
					Union Brigade April 10th. 1800
				
				I have the Honor to acknowledge the receipt of your Letter of the 30th. I am much gratified that the proceedings of this Brigade meets with your approbation, I hope it will be entitled to your good opinion & wishes to the end of—its military Career— my assiduities and pointed attention shall not be wanting—
				I have daily causes of exultation, and am very frequently complimented, By The Commanding General and The Adjutant General, by questions on points of Duty, and military arrangements— I answer fully and freely, and receive their thanks— Modesty and silent attention to the duties of my station, will sett things right yet— I attended Mrs: Smith last friday week to Newyork, where she yet remains the letters you have addressed to her, I detain untill her return, I expect every day orders to attend her, here again, She say’s the Camp is the most quiet & orderly settlement she ever was in— she had no Idea, that there could be so much tranquility, order, and Harmony in a Camp, she begins to suspect, she shall be rather attached, to a Camp life, Caroline was a constant attendant on the Grand parade and begs mama to stay alway’s in camp and be soldier-folks,—& when mama proposed to go to Newyork, she said ay, mama, may be Papa won’t give us a furlough, & no body can go from Camp if Papa say’s no, so take care may be he’ll put us under guard—
				May we flatter ourselves, with the expectation of a Visit?—
				Accept of my acknowledgements for the civilities shewn to Major Cocks, and permit me to introduce to your polite attention Capt-White of the 11th. Regt. The officer who spoke the oration on the 22d. of Feby. he is an amiable Genteel officer, and highly entitled to attention as is also his Companion Lt. Caldwell of the 11th— I should not be ashamed of them in st. James’s Park, or in the Palace Gardens of the Louvrè— permit me to Solicit your correspondence, and that you will favour me, with a statement now & then, of our foreign politicks. it will be instructive & amusing— I suspect we shall not collectively find ourselves, on beds of roses, even if our Commissioners Succeed, which for the present I suppose there is little doubt, & if they do fully?— How will our King in England stand?— accept of our thanks for the news-papers, & believe me most respectfully Yours, &—
				
					W: S: Smith
				
			